Case 1:17-cv-04869-FB-LB Document 135-2 Filed 10/18/19 Page 1 of 5 PageID #: 7606




                            EXHIBIT 2
Case 1:17-cv-04869-FB-LB Document 135-2 Filed 10/18/19 Page 2 of 5 PageID #: 7607

              THE LAW OFFICE OF SHAWN SHEARER, P.C.
                          3839 McKINNEY AVENUE, SUITE 155-254
                                  DALLAS, TEXAS 75204
                                 OFFICE: (972) 803-4499
                                   shawn@shearerlaw.pro




                                          October 11, 2019

 VIA ELECTRONIC MAIL AND CERTIFIED MAIL

 Mr. Adam Rosman
 Fiserv
 Senior Advisor
 500 Fiserv Drive
 Brookfield, Wisconsin 53045


 Mr. Rosman:

 Due to testimony given in Barger v. First Data, et al (2017) it has come to my attention that there is
 need for legal holds to be placed in anticipation of litigation between Mr. Steven Barger and Mr.
 Joseph J. Plumeri II. Please understand that Mr. Barger’s claims are not related to employment,
 and are wholly distinct from Barger’s pending appeal in Barger v. First Data, et al (2017) which
 resulted from Barger’s illegal termination from Fiserv. Your indeterminate employment status,
 absence from the website at Fiserv, and my inability to locate you elsewhere, has left me no choice
 but to contact you directly at Fiserv.

 This litigation will span the duration of your employment at Willis, Towers, Watson; Kohlberg,
 Kravis and Roberts; First Data and Fiserv. This litigation will be comprised of contract, fraud
 and theft of intellectual property claims, and while I have not determined as of today whether or
 not you will be a party to this litigation, I have determined that you hold information that will not
 be subject to privilege. It is for this reason that I am noticing you of your obligation to place the
 appropriate legal holds as advised.

 You are being instructed to place an immediate formal legal hold on all communications, past or
 present, including metadata that originated from, or was received by, any and all phones and
 devices including but limited to: work phone(s), home phone(s), cell phone(s) (including any
 “burner” phones you have in your possession and control), public phones, the phones of your
 family members, the phones and devices of Elizabeth Fissler-Rosman, your work computer(s),
 home computer(s), any iPads, Blackberries, iPhones, tablets, smart phones, Alexa, Google Home,
 handheld devices, car phones, pagers, laptops, handwritten notes, publications, notes from which
 you work when you write, video recordings, audio recordings, ghost writings and all notes and
 writings related to the published work “The Power of Being Yourself ”, DeCapo Lifelong Books,
 contracts surrounding the ghost writing and writing of the aforementioned book, letters, both

                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-2 Filed 10/18/19 Page 3 of 5 PageID #: 7608



 hand written and typed, all social media chats, instant messages, message boards including but
 not limited to Facebook, LinkedIn, Snapchat, Tinder, Grindr, Instagram, match.com,
 EHarmony, internal communications in all forms and all other forms of communication not
 expressly described. This hold includes, but is not limited to professional and personal
 communications of any kind that exist between you and:

 Mr. Steven Barger
 Mr. Joseph J. Plumeri II
 Mr. Samuel Plumeri, Jr.
 Mr. Paul Plumeri
 Ms. Elizabeth Fissler - Rosman
 Mr. Peter Cohen
 Mr. James Dimon
 Mr. Sanford I. Weill
 Ms. Jessica Weill Bibliowitz
 Mrs. Nancy Plumeri
 Ms. Leslie Plumeri
 Mr. Jay Plumeri
 Mrs. Susan Plumeri
 Mr. Henry Kravis
 Mr. George Roberts
 Mr. Peter Theil
 Mr. Dominic Caesserely
 Ms. Alexandra Lebenthal
 Mr. Guy Chiarello
 Mr. Joshua King
 Ms. Karen Whalen
 Mr. Edward J. Labry
 Mr. Gary Eidelman and all staff , associates and employees named or unnamed
 Ms. Gillian Cooper and all staff, associates and employees named or unnamed
 Ms. Lindsey Kennedy and all staff, associates and employees named or unnamed
 Mr. Michael Cianfinchi and all staff, associates and employees named or unnamed
 Mr. Louis P. Di Lorenzo and all staff, associates and employees named or unnamed
 Mr. Neil Block and all staff, associated and employees named or unnamed
 The Honorable Judge Frederic Block and all employees and staff named or unnamed
 The Honorable Magistrate Judge Lois Bloom and all employees and staff named or unnamed
 DeCapo Lifelong Books and all affiliated associates and employees, named or unnamed
 Hachette Books
 Mr. Michael Pietch
 Ms. Carol Ross
 Netflix
 Mr. Reed Hastings
 Harry Walker Agency and all affiliated associates and employees named or unnamed




                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-2 Filed 10/18/19 Page 4 of 5 PageID #: 7609



 Please understand that communications between you and the above named parties, to the extent
 that you believe they are privileged, will be subject to provision of a “privilege log” that the judge
 assigned in Barger v. Plumeri, et al can determine the extent to which privilege will attach. Your
 status as an attorney for Willis, KKR, First Data and/or Fiserv precludes you from being Mr.
 Plumeri’s private lawyer in this matter, and as such, your communications with him will not be
 subject to privilege of any kind as they relate to the litigation that is commencing.

 I will contact your former employers and place the appropriate holds at your former workplaces
 as determined by the sworn testimony provided by Joseph J. Plumeri II and others in the matter
 of Barger v. First Data, et al (2017).




                                           Very truly yours,




                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-2 Filed 10/18/19 Page 5 of 5 PageID #: 7610
              THE LAW OFFICE OF SHAWN SHEARER, P.C.
                          3839 McKINNEY AVENUE, SUITE 155-254
                                  DALLAS, TEXAS 75204
                                 OFFICE: (972) 803-4499
                                   shawn@shearerlaw.pro



                                          October 11, 2019

 VIA ELECTRONIC MAIL AND CERTIFIED MAIL

 Ms. Lynn McCreary
 255 Fiserv Drive
 Brookfield, Wisconsin 53045

 Ms. McCreary:

 Please see the attached legal hold letter for all relevant communications of Mr. Adam Rosman.
 Please understand that litigation commencing against Mr. Joseph J. Plumeri is not related to Mr.
 Barger’s appeal of Barger v. First Data, et al (2017) and that Mr. Rosman’s current indeterminate
 employment status at Fiserv gives rise to the need for a hold to be placed at Fiserv.

 This litigation is a result of Mr. Joseph J. Plumeri’s sworn testimony as provided in Barger v. First
 Data, et al (2017) as well as the testimony of other parties in that litigation. That testimony has
 resulted in newly discovered claims against Plumeri and his employers, unrelated to Mr. Barger’s
 illegal termination by First Data. Mr. Rosman will not receive any benefit of privilege in this
 matter. Mr. Rosman is not, and cannot be Mr. Plumeri’s private lawyer in this matter. All
 necessary legal holds will be placed at Mr. Rosman’s relevant employers during the time frame
 that spans Mr. Barger’s claims against Mr. Plumeri. That time frame will begin in the year 1982,
 just prior to Mr. Barger’s hiring by Mr. Peter Cohen, Ms. Elizabeth Fissler-Rosman’s current
 employer, and continue until the date that litigation is exhausted or settlement is reached.

 Please ensure that all appropriate holds are placed at Fiserv, that no communications are
 destroyed or altered. While this is not an employment claim, Mr. Barger has reason to believe
 that Rosman’s employer(s) will have information relevant to his claims, which are now ripe and
 will be brought against Mr. Plumeri before years end.




                                           Very truly yours,




                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
